internal_revenue_service number release date index number ------------------------ ----------------------------------- ----------------------------------------- ----------------------- ------------------------------ ty ------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------------------- telephone number -------------------- refer reply to cc tege eb qp2 plr-136744-13 date date --------------------------------------------------------------------------------- --------------------------------------- -------------------------------------------------------------------------------- - --------------------------- --------------- plan board county c state s dear --------------- this responds to your authorized representative’s original letter and subsequent correspondence on behalf of county c located in state s requesting a ruling concerning its deferred_compensation plan the plan which county c intends to be an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 the code as amended under the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra and in subsequent legislation under the plan a participant who is currently an employee of the board_of county c may elect to defer compensation that would have been received for services rendered to his her employer in any taxable_year until death severance_from_employment attainment of age or the occurrence of an unforeseeable_emergency the plan permits participants to defer compensation on a pre-tax basis in addition the participant may elect to make deferrals into the plan upon severance of employment of plr-136744-13 accumulated sick_pay accumulated vacation pay or from back pay as permitted by sec_457 and the regulations thereunder the plan provides that all elections to defer compensation and any modifications made to such elections must be made prior to the beginning of the month in which the related compensation would have been paid in the absence of a deferral election the plan provides for a maximum amount that may be deferred by a participant in any taxable_year it also provides for a catch-up computation for amounts deferred for one or more of the participant’s last three taxable years ending before he or she attains normal_retirement_age under the plan the plan also provides for the catch-up_contributions for individuals age or over under sec_414 and sec_457 however the plan provides that a participant can only utilize one of the two catch-up contribution provisions during a single year the amounts that may be deferred under the annual maximum limitation and the catch-up provisions are within the limitations of sec_457 under the plan a participant upon severance of employment or beneficiary may elect to have any portion of benefits deferred under the plan which constitute an eligible_rollover_distribution described in sec_402 of the code paid directly to another eligible_retirement_plan described in sec_402 such as an individual_retirement_account ira in a direct_rollover with nonspouse beneficiaries subject_to certain limitations set in sec_402 with certain limitations a participant or a beneficiary may elect the manner in which their deferred amounts will be distributed the plan provides that the manner and time of benefit payout must meet the distribution_requirements of sec_401 and sec_457 of the code the plan allows participants to take loans from their plan accounts subject_to certain restrictions loans made under the plan are subject_to rules in the plan sec_72 of the code and sec_1_457-6 of the income_tax regulations the regulations including provisions restricting the maximum amount and term of a plan_loan the plan provides that all amounts of compensation deferred under the plan are to be held in trust or a custodial_account or annuity_contract described in sec_401 for the exclusive benefit of the participants and their beneficiaries the rights of any participant or beneficiary to payments pursuant to the plan are generally non-assignable and not subject_to transfer assignment or attachment sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 provides that an eligible_deferred_compensation_plan must be maintained by an eligible_employer sec_457 provides that an eligible_employer plr-136744-13 includes a state political_subdivision of a state or any agency_or_instrumentality of a state or political_subdivision of a state sec_457 of the code provides that in the case of a participant in an eligible governmental deferred_compensation plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid to the participant or beneficiary sec_457 provides that the term eligible_deferred_compensation_plan means a plan established and maintained by an eligible_employer in which only individuals who perform service for the employer may be participants and which meet the deferral limitations described in sec_457 which meets the distribution_requirements described in sec_457 which provides for deferral elections described in sec_457 and in the case of a governmental_plan which requires the plan assets and income to be held in trust for the exclusive benefit of participants and beneficiaries as described in sec_457 sec_457 prescribes that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 under sec_457 an eligible_plan must provide that amounts will not be made available to participants or beneficiaries before i the calendar_year in which the participant attains age ii the participant has a severance_from_employment with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under the regulations sec_457 provides that with respect to an eligible_retirement_plan established and maintained by a governmental employer if any portion of the balance_to_the_credit of an employee in the plan is paid to him her in an eligible_rollover_distribution the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan described in sec_402 and sec_3 in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_457 provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 provides that custodial accounts and contracts described in sec_401 shall be treated as trusts under rules similar to the rules under sec_401 which means such accounts and contracts would be treated as organizations_exempt_from_taxation under sec_501 sec_1_457-7 provides that in accordance with sec_72 the amount of any loan from an eligible governmental_plan to a participant or beneficiary is generally treated as having been received as a plan distribution under sec_72 except to plr-136744-13 the extent set forth in sec_72 and sec_1_72_p_-1 relating to loans that do not exceed a maximum amount and that are repayable in accordance with certain terms thus except to the extent a loan from a governmental sec_457 plan satisfies sec_72 sec_1_72_p_-1 and sec_1_457-6 any amount_loaned from an eligible governmental_plan to a participant or beneficiary is includible in the gross_income of the borrower for the taxable_year when the loan is made if a loan made under the plan meets the requirements established under the plan the loan would satisfy the requirements of sec_72 sec_1_72_p_-1 and sec_1_457-6 and thus would not be treated as a taxable_distribution under sec_72 solely because the loan was made based upon the provisions of the plan summarized above and the documents presented we conclude as follows the plan constitutes an eligible_deferred_compensation_plan as defined in sec_457 of the code as amended under egtrra and subsequent legislation and the regulations thereunder amounts of compensation deferred in accordance with the plan including any income attributable to the deferred_compensation will be includible under sec_457 in the recipient’s gross_income for the taxable_year or years in which amounts are paid to a participant or beneficiary pursuant to the provisions of the plan provided that loans from the plan are made in accordance with the plan’s provisions the making of such loans will not be treated as distributions subject_to current taxation under sec_72 any payment made from the plan in the form of an eligible_rollover_distribution as defined in sec_402 including a direct_rollover will not be includible in gross_income in the year paid to the extent the payment is transferred to an eligible_retirement_plan as defined in sec_402 within days including any property distributed from the plan in accordance with sec_457 no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than the plan of county c located in state s described above if the plan is significantly modified this ruling may not necessarily remain applicable this ruling is directed only to county c and the participants of the plan and applies only to the plan submitted on --------------------- including all subsequent amendments filed with this office as part of the ruling_request and approved by the board plr-136744-13 this ruling is directed only to the plan and not to any other sec_457 plan sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely cheryl press senior counsel qualified_plans branch employee_benefits tax exempt government entities enclosure copy for purposes of sec_6110
